Exhibit 10.2

TWELFTH AMENDMENT

Dated as of September 15, 2016

to the

TRANSFER AND ADMINISTRATION AGREEMENT

Dated as of August 31, 2012

This TWELFTH AMENDMENT (this “Amendment”) dated as of September 15, 2016 is
entered into among ASHLAND INC., a Kentucky corporation (“Ashland” or “Master
Servicer”), CVG CAPITAL III LLC, a Delaware limited liability company (“SPV”),
the Originators, the Investors, Letter of Credit Issuers, Managing Agents and
Administrators party hereto, and THE BANK OF NOVA SCOTIA (“Agent” or
“Scotiabank”), as agent for the Investors.

RECITALS

WHEREAS, the parties hereto have entered into that certain Transfer and
Administration Agreement, dated as of August 31, 2012 (as amended, supplemented
or otherwise modified through the date hereof, the “Agreement”);

WHEREAS, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Gotham Funding Corporation and
PNC Bank, National Association (the “Payoff Parties”) have been paid in full all
amounts payable under the Agreement and the other Transaction Documents pursuant
to that certain payoff letter dated September 15, 2016 (the “Payoff Letter”);

WHEREAS, pursuant to the Payoff Letter, the Payoff Parties are no longer parties
to the Agreement or any other Transaction Document;

WHEREAS concurrently herewith, the parties hereto are entering into that certain
Originator Removal Agreement and Facility Amendment (the “Valvoline Removal
Agreement”) by which Valvoline LLC will cease to be a party to the Agreement,
the First Tier Agreement (as defined in the Agreement) and each of the other
Transaction Documents; and

WHEREAS, the parties hereto desire to amend the Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions.

All capitalized terms not otherwise defined herein are used as defined in the
Transaction Documents.

SECTION 2. Reduction of Facility Limit and Commitments, Rebalancing. (a)
Effective as of the date hereof, the Facility Limit is hereby reduced to
$100,000,000. In connection with such reduction of the Facility Limit, the
Committed Investors’ Commitments are hereby ratably reduced to the respective
amounts set forth in the following table:

 

Committed Investor

   Commitment  

Scotiabank

   $ 57,500,000.00   

CACIB

   $ 42,500,000.00   



--------------------------------------------------------------------------------

On the date hereof, the SPV requests the non-ratable Investments described in
this paragraph in order to repay the outstanding principal amount of BTMU
Investor Group’s and the PNC Investor Group’s Pro Rata Shares of the Net
Investment and to rebalance the CACIB Investor Group’s and the Scotiabank
Investor Group’s Pro Rata Shares of the remaining Net Investment consistent with
their new Commitments set forth above, in each case, as described in Exhibit A
hereto. The SPV hereby requests that (i) the CACIB Investor Group fund an
Investment on the date hereof in the principal amount of $12,660,000 (the “CACIB
Investment”) and (ii) the Scotiabank Investor Group fund an Investment on the
date hereof in the principal amount of $13,020,000 (the “Scotiabank
Investment”). The CACIB Investment and the Scotiabank Investment shall be funded
by the CACIB Investor Group and the Scotiabank Investor Group on the date hereof
in accordance with the terms of, and subject to the conditions specified in, the
Agreement, except as expressly stated herein. For administrative convenience,
the SPV hereby instructs (i) the CACIB Investor Group to fund the CACIB
Investment by paying all the proceeds thereof (on behalf of the SPV) directly to
the account of Liberty Street specified in Exhibit A hereto, and (ii) the
Scotiabank Investor Group to fund the Scotiabank Investment and to disburse the
amount received by the Scotiabank Investor Group as proceeds of the CACIB
Investment by (x) paying $12,840,000 thereof (on behalf of the SPV) directly to
the account of Gotham specified in Exhibit A hereto, which amount shall be
applied to reduce the outstanding principal amount of BTMU Investor Group’s Pro
Rata Share of the Net Investment to zero ($0), and (y) paying $12,840,000
thereof (on behalf of the SPV) directly to the account of PNC specified in
Exhibit A hereto, which amount shall be applied to reduce the outstanding
principal amount of PNC Investor Group’s Pro Rata Share of the Net Investment to
zero ($0). Upon receipt by the Scotiabank Investor Group of the proceeds of the
CACIB Investment pursuant to clause (i) above and receipt by the BTMU Investor
Group and PNC Investor Group of the proceeds of the CACIB Investment and the PNC
Investment pursuant to clause (ii) above, the SPV shall be deemed to have
received the proceeds of the CACIB Investment and the PNC Investment for all
purposes. Each of the parties hereto hereby consents to the non-ratable
Investments and repayments to be made pursuant to this paragraph.

SECTION 3. Additional Amendments to the Agreement.

(a) The definition of “Letter of Credit Sublimit” in the Agreement is hereby
replaced in its entirety with the following:

“Letter of Credit Sublimit” means, at any time, an amount equal to $100,000,000.

(b) Clause (d) of the definition of “Related Security” in the Agreement is
hereby replaced in its entirety with the following:

(d) all records, instruments, documents and other agreements (including any
Contract with respect thereto) related to such Receivable;

 

   2   

TWELFTH

Amendment to the TAA

(Ashland – CVG Capital III LLC)



--------------------------------------------------------------------------------

(c) The definition of “Valvoline Credit” in the Agreement is hereby deleted in
its entirety.

(d) The definition of “Dilution” in Schedule II of the Agreement is hereby
replaced in its entirety with the following:

“Dilution” means, on any date, an amount equal to the sum, without duplication,
of the aggregate reduction effected on such day in the Unpaid Balances of the
Receivables attributable to any non-cash items including credits, rebates,
billing errors, sales or similar taxes, cash discounts, volume discounts,
allowances, disputes (it being understood that a Receivable is “subject to
dispute” only if and to the extent that, in the reasonable good faith judgment
of the applicable Originator (which shall be exercised in the ordinary course of
business) such Obligor’s obligation in respect of such Receivable is reduced on
account of any performance failure on the part of such Originator), set-offs,
counterclaims, chargebacks, returned or repossessed goods, sales and marketing
discounts, warranties, any unapplied credit memos and other adjustments that are
made in respect of Obligors; provided that writeoffs or credits related to an
Obligor’s bad credit shall not constitute Dilution; provided further that
writeoffs or credits related to pricing adjustments shall not constitute
Dilution so long as (a) such pricing adjustments are treated as sale reversals
and (b) the applicable pricing adjustment is processed the same calendar month
during which the related Receivable was generated.

(e) Section 2.16 of the Agreement is hereby amended by deleting “$250,000,000”
where it appears therein and inserting “$100,000,000” in its stead.

(f) Schedule 4.1(i) of the Agreement is amended by deleting the words “Suite
1600” therefrom in each instance in where they appear and inserting the words
“Suite 1700” in their stead.

(g) Schedule 4.1(r) of the Agreement is amended as set forth on Annex 1 attached
hereto.

(h) Schedule 11.3 of the Agreement is replaced in its entirety with Schedule
11.3 attached hereto.

SECTION 4. Payoff Letter. The parties hereto acknowledge, consent and agree to
the terms of the Payoff Letter.

SECTION 5. Representations and Warranties. Each of Ashland, each Originator and
the SPV, as to itself, hereby represents and warrants to each of the other
parties hereto as follows:

 

  (i) after giving effect to this Amendment and the transactions contemplated
hereby, no Termination Event or Potential Termination Event shall exist;

 

  (ii) the representations and warranties of such Person set forth in the
Transaction Documents to which it is a party (as amended hereby) are true and
correct as of the date hereof (except to the extent such representations and
warranties relate solely to an earlier date and then as of such earlier date);
and

 

  (iii) this Amendment constitutes the legal, valid and binding obligations of
such Person enforceable against such Person in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and to the effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

   3   

TWELFTH

Amendment to the TAA

(Ashland – CVG Capital III LLC)



--------------------------------------------------------------------------------

SECTION 6. Effectiveness. This Amendment shall become effective as of the date
first above written upon:

 

  (i) receipt by the Agent of counterparts of this Amendment duly executed by
each of the parties hereto;

 

  (ii) effectiveness of the Valvoline Removal Agreement in accordance with its
terms; and

 

  (iii) effectiveness of the Payoff Letter in accordance with its terms.

SECTION 7. Reference to the Effect on the Transaction Documents.

(a) On and after the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Agreement, and each reference in each of the other Transaction
Documents to “the Transfer and Administration Agreement” or “the TAA,”
“thereunder”, “thereof” or words of like import referring to the Agreement,
shall mean and be a reference to the Agreement, as amended by this Amendment.

(b) The Agreement and each of the related documents, as specifically amended by
this Amendment, is and shall continue to be in full force and effect and is
hereby in all aspects ratified and confirmed. The covenants and other
obligations of the SPV, Master Servicer, and each Originator (each in any
capacity) shall continue under the Transaction Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent, any of the Investors
or any Indemnified Party under the Agreement or any other Transaction Document,
nor constitute a waiver of any provision of the Agreement or any other
Transaction Document.

SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
email of an executed signature page of this Amendment shall be effective as
delivery of an executed counterpart hereof.

SECTION 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401-1 AND 5-1401-2 OF THE GENERAL OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).

 

   4   

TWELFTH

Amendment to the TAA

(Ashland – CVG Capital III LLC)



--------------------------------------------------------------------------------

SECTION 10. Transaction Document. This Amendment shall be deemed to be a
Transaction Document for all purposes of the Agreement and each other
Transaction Document.

SECTION 11. Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Agreement.

SECTION 12. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

[Signature pages follow.]

 

   5   

TWELFTH

Amendment to the TAA

(Ashland – CVG Capital III LLC)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

ASHLAND INC. By:  

/s/ J. William Heitman

Name:   J. William Heitman Title:   Vice President ASHLAND SPECIALTY INGREDIENTS
G.P. By:  

/s/ Jennifer I. Henkel

Name:   Jennifer I. Henkel Title:   Assistant Secretary

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

11.3-1



--------------------------------------------------------------------------------

CVG CAPITAL III LLC By:  

/s/ Asad P. Lodhi

Name:   Asad P. Lodhi Title:   President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

11.3-2



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a Conduit Investor and an Uncommitted Investor
By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

11.3-3



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Investor and an Uncommitted
Investor By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

11.3-4



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Agent, a Letter of Credit Issuer, a Committed
Investor, a Managing Agent and an Administrator By:  

/s/ Diane Emanuel

Name:   Diane Emanuel Title:   Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

11.3-5



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Investor,
a Managing Agent and an Administrator By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantian Kourmpetis Title:   Managing Director

 

11.3-6